Exhibit 10(u)

GENERAL ELECTRIC COMPANY
2000 EXECUTIVE DEFERRED SALARY PLAN

I. Eligibility

          Each employee of General Electric Company or a participating affiliate
("Company") who, as of December 31, 1999, is in an Executive Band or higher
position, or, in the discretion of affiliate management, an equivalent position
in such affiliate, and who is subject to U.S. tax laws, shall be eligible to
participate in this Plan.

II. Deferral of Salary

 1. Each employee eligible to participate in this Plan ("Participant") shall be
    given an opportunity to irrevocably elect (subject to any conditions set out
    in the election form) prior to any deferral hereunder:
    
    > (a) the portion of the Participant's annual base salary rate as of
    > November 1, 1999 to be deferred. The minimum portion deferred shall be 10%
    > and the maximum shall be 50%, provided, however, that with respect to any
    > individual designated by the Chairman of the Board of Directors of General
    > Electric Company (the "Chairman") as an employee who is expected to be a
    > "covered employee" for 2000 within the meaning of Section 162(m) of the
    > Internal Revenue Code, the maximum portion deferred shall be 90%, and
    > 
    > (b) the form of payout alternative as set forth in Section V.

 2. Commencing with base salary for January 2000, the Participant's total base
    salary elected to be deferred under this Plan will be deferred in ratable
    installments through the month of December 2000, and will be credited to the
    Participant's deferred salary cash account ("Deferred Account") as of the
    end of the month of deferral ("Deferral Date").

III. Special One-Time Matching Credit

          As of December 31, 2000, a special one-time credit shall be made to
the Deferred Account of each Participant who is actively employed by the Company
on such date. The amount of such credit shall equal 3.5% of the total base
salary deferred under this Plan by the Participant (excluding interest). Such
credit shall not be provided for any Participant who has terminated employment
with the Company for any reason prior to December 31, 2000, or is not actively
employed on such date.

IV. Manner of Accounting

 1. Each Deferred Account shall be unfunded, unsecured and nonassignable, and
    shall not be a trust for the benefit of any Participant.
     

 2. Except as may be otherwise provided in Section V or VIII, the Participant's
    Deferred Account will be credited with (a) the amount of base salary
    deferred on each Deferral Date as set forth in Section II, (b) the special
    one-time matching credit as set forth in Section III, and (c) interest at
    the annual rate of 12% compounded annually on each December 31.

V. Payment of Deferred Account

 1. Payment of a Participant's Deferred Account will be made only after
    termination of employment of the Participant.
     

 2. If no manner of payment election is made, the Deferred Account will be paid
    in 10 annual installments commencing on March 1 (or as soon thereafter as
    practical) following the year of termination of employment.
     

 3. At the time of election to defer base salary, a Participant may irrevocably
    elect: (a) the number of annual payout installments (minimum of 10, maximum
    of 20) of the Deferred Account commencing on March 1 (or as soon thereafter
    as practical) following the year of termination of employment, unless (b) a
    lump sum payment of the Deferred Account is elected in which case the lump
    sum payment will be made on March 1 (or as soon thereafter as practical)
    following the year of termination of employment.
     

 4. Participants who terminate their employment on or after December 31, 2000
    because of retirement, death, disability, layoff, plant closing or transfer
    to a successor employer which is not controlled by the Company, or
    Participants who terminate their employment on or after December 31, 2004
    for any reason, will receive payouts based on Deferred Account accumulations
    at the 12% interest rate. Payments will be made pursuant to Section V.2 or
    V.3 above beginning on March 1 (or as soon thereafter as practical)
    following the year of termination of employment.
     

 5. Unless waived by the Chairman, if the Participant terminates employment
    prior to December 31, 2000 for any reason, or prior to December 31, 2004 for
    any reason other than retirement, death, disability, layoff, plant closing
    or transfer to a successor employer which is not controlled by the Company,
    the Participant's Deferred Account will be paid in a lump sum as soon as
    practical following the date of termination, along with simple interest
    credited at an annual rate of 3% rather than the rate specified in Section
    IV.

VI. Death Benefits

          In the event of a Participant's death prior to receiving any or all
payments to which the Participant is entitled, the remaining Deferred Account
shall be paid at the time and in the manner provided in Section V to the
beneficiary or beneficiaries designated by the Participant on a beneficiary
designation form properly filed by the Participant with the Company in
accordance with established administrative procedures. If no such designated
beneficiary survives the Participant, such remaining benefits shall be paid as
set forth above to the Participant's estate.

VII. Administration and Interpretation

          This Plan shall be administered by a "Committee" consisting of not
less than two persons appointed from time to time by the Chairman. The Committee
shall have full power and authority on behalf of the Company to administer and
interpret the Plan in its sole discretion. All Committee decisions with respect
to the administration and interpretation of the Plan shall be final and binding
upon all persons.

VIII. Amendment of the Plan

          This Plan may be amended, suspended or terminated at any time by the
Management Development and Compensation Committee of the Board of Directors
("MDCC"). In addition, the MDCC may alter or amend the payout schedule of any or
all of the accrued benefits of a Participant at any time.

IX. Effective Date

          The effective date of this Plan shall be January 1, 2000.

--------------------------------------------------------------------------------

2000 EXECUTIVE DEFERRED SALARY PLAN



As provided pursuant to the terms of the above-mentioned Plan, Messrs. Norman C.
LaFlamme and Jerry Wald are hereby appointed to serve on the administrative
committee for said Plan.



 

________________________________
Approved: J. F. Welch

Date:  _________________